 1 Christopher J. Moenig, SBN 267286
   MOENIG LAW
 2 520 9th Street, Suite 230
   Sacramento, California 95814
 3 Telephone: 916.248.4515
   Facsimile: 916.248.4515
 4 E-Mail: cmoenig@moeniglaw.com

 5 Attorneys for Plaintiffs

 6
   BRUCE A. KILDAY, SB No. 066415
 7 Email: bkilday@akk-law.com
   SEAN D. O’DOWD, SB No. 296320
 8 Email: sodowd@akk-law.com
   ANGELO, KILDAY & KILDUFF, LLP
 9 Attorneys at Law
   601 University Avenue, Suite 150
10 Sacramento, CA 95825
   Telephone: (916) 564-6100
11 Telecopier: (916) 564-6263

12 Attorneys for Defendants

13

14                                UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16                                   SACRAMENTO DIVISION
17   KEVIN HUGHEY AND JESSICA                          Case No. 2:13-cv-02665-TLC-AC
     HUGHEY, Individually on Behalf of
18   Themselves and On Behalf of Minor Child G.        JOINT STIPULATION TO REDACT COURT
     H., and G. H.,                                    RECORDS AND ORDER
19
                    Plaintiffs,
20           v.
21   ARTURO CAMACHO, FORMER CHIEF
     OF POLICE DAN DRUMMOND,
22   CURRENT CHIEF OF POLICE THOMAS
     MCDONALD, WEST SACRAMENTO
23   POLICE DEPARTMENT, CITY OF WEST
     SACRAMENTO, TOD SOCKMAN, JASON
24   WINGER, LABIN WILSON, TYLER
     RAINEY, ANDREA DONAHUE, CODY
25   COULTER, CHRIS RICE, MATT
     BOUDINOT, RICH BENTLEY, and DOES
26   1-20,
                Defendants.
27

28
                                                        1
                              JOINT STIPULATION TO REDACT COURT RECORDS AND ORDER
 1           1.     This stipulation is entered into between Plaintiffs KEVIN HUGHEY, JESSICA
 2 HUGHEY, and G. H. (“Plaintiffs”) and Defendants ARTURO CAMACHO, DAN DRUMMOND,

 3 THOMAS MCDONALD, WEST SACRAMENTO POLICE DEPARTMENT, CITY OF WEST

 4 SACRAMENTO, TOD SOCKMAN, JASON WINGER, LABIN WILSON, TYLER RAINEY,

 5 ANDREA DONAHUE, CODY COULTER, CHRIS RICE, MATT BOUDINOT and RICH BENTLEY

 6 (collectively “Defendants”), through and by their counsel of record.

 7           2.     In early January 2019, Plaintiffs were informed that court records containing private
 8 information as to the plaintiff minor child would need to be redacted.

 9           THEREFORE, the parties, by and through their counsel, stipulate and agree to:
10           1.     The Court entering an order, pursuant to Federal Rule of Civil Procedure 5.2 and Local
11 Rule 140, permitting the parties to: (i) redact and remove any instance in a document filed with the

12 Court in this proceeding where the full name of the plaintiff minor child is stated and restate only the

13 initials of the plaintiff minor child and (ii) to redact and remove any instance in a document filed with

14 the Court in this proceeding where the full home address of the plaintiff minor child is stated and

15 restate only the city and state where such address is located, in the following documents filed with the

16 Court in this proceeding:

17         Docket                             Document                           Location of Proposed
            No.                                                                         Redaction
18
       1             Complaint for Damages                                  Page 1; lines 12-13, 24, 27, 28
19                                                                          Page 2; line 1
                                                                            Page 7; lines 9, 17
20                                                                          Page 9; line 11
21     2             Civil Cover Sheet                                      Top of page; “Plaintiffs” section
22
       5             Decline of Jurisdiction of United States Magistrate    Bottom of page; “Counsel for …”
23                   Judge                                                  section

24     11            Notice of Related Case                                 Page 1; lines 14-15
25
       12            Notice of Related Case Order                           Page 1; lines 6-7
26
       13            Plaintiffs’ Requests for Entry of Default Judgment     Page 1; lines 10-11, 23
27

28
                                                         2
                               JOINT STIPULATION TO REDACT COURT RECORDS AND ORDER
      Docket                          Document                             Location of Proposed
 1
        No.                                                                       Redaction
 2   15        Stipulation to Set Aside Default And [Proposed]        Page 1; lines 16-17
               Order
 3
     16        Order                                                  Page 1; lines 16-17
 4

 5   17        Defendants’ Notice of Motion and Motion to             Page 1; lines 16-17
               Dismiss Plaintiffs’ Complaint Pursuant to Federal
 6             Rule of Civil Procedure 12(B)(6)

 7   17-1      Defendants' Memorandum of Points and Authorities Page 0; lines 16-17
               in Support                                       Page 1; lines 2
 8

 9   18        Notice of Withdrawal of Certain Counsel                Page 1; lines 10-11

10   19        Proof of Service                                       Page 1, lines 11-12
11   20        Notice of Appearance of Co-Counsel                     Page 1; lines 11-12, 25
12
     21        Notice of Appearance of Co-Counsel                     Page 1; lines 11-12, 25
13

14   22        Plaintiffs’ Opposition to Defendants’ Motion to        Page 0; lines 10-11
               Dismiss                                                Page 1; line 1
15

16   23        Joint Status Report                                    Page 1; lines 21-22
                                                                      Page 2, line 15
17
     24        Defendants’ Reply to Plaintiffs’ Opposition to         Page 1; lines 16-17
18             Motion to Dismiss Plaintiffs’ Complaint
19
     27        Notice of Appearance of Co-Counsel                     Page 1; lines 12-13
20
     28        Memorandum and Order                                   Page 1; lines 13, 27
21                                                                    Page 3; line 9
22
     29        First Amended Complaint for Damages                    Page 1; lines 12-13, 23, 26, 28
23                                                                    Page 7; lines 2, 11
                                                                      Page 9; line 2
24
     30        Defendants’ Notice or Motion and Motion to             Page 1; line 15-16
25             Dismiss Plaintiffs’ First Amended Complaint
26
     30-1      Memorandum of Points and Authorities in Support        Page 0; lines 15-16
27                                                                    Page 1; line 2

28
                                                   3
                         JOINT STIPULATION TO REDACT COURT RECORDS AND ORDER
      Docket                          Document                             Location of Proposed
 1
        No.                                                                       Redaction
 2   30-2      [Proposed] Order                                       Page 1; lines 15-16

 3   32        Defendants’ Reply to Opposition to Motion to           Page 1; lines 16-17
               Dismiss Plaintiffs’ First Amended Complaint
 4

 5   33        Plaintiffs’ Opposition to Defendants’ Motion to        Page 1; lines 12-13, 23
               Dismiss Plaintiffs’ First Amended Complaint            Page 3; line 10
 6
     33-1      Declaration of Christopher J. Moenig In Support        Page 1; lines 12-13
 7
     35        Defendants’ Substantive Reply to Opposition to         Page 1; lines 17-18
 8
               Motion to Dismiss Plaintiffs’ First Amended
 9             Complaint

10   37        Memorandum and Order                                   Page 1; lines 13-14,
                                                                      Page 2; line 3
11                                                                    Page 3; line 20
12
     38        Second Amended Complaint For                           Page 1, lines 12-13, 23, 26, 28
13             Damages                                                Page 7; lines 2,11
                                                                      Page 9; lines 2
14
     42        Defendants’ Answer to Second Amended Complaint Page 1; lines 15-16
15                                                            Page 2, line 6
16
     43        Defendant Tod Sockman’s Notice of Motion and           Page 1; lines 15-16
17             Motion to Dismiss Plaintiffs’ Second Amended
               Complaint
18
     44        Notice of Association of Counsel                       Page 1; lines 13-14, 28
19
                                                                      Page 2; lines 15, 19
20
     45        Notice of Withdrawal of Former Counsel                 Page 1; lines 12-13
21
     46        Notice of Withdrawal of Former Counsel                 Page 1; lines 12-13
22

23   47        Notice of Withdrawal of Former Counsel                 Page 1; lines 12-13

24   48        Plaintiffs’ Opposition to Defendant Tod Sockman’s      Page 1; lines 15-16, 17
               Motion to Dismiss Plaintiffs’ Second Amended           Page 3; line 13
25             Complaint
26
     48-1      Declaration of Christopher J. Moenig In Support        Page 1; lines 15-16
27                                                                    Page 2; line 5

28
                                                   4
                         JOINT STIPULATION TO REDACT COURT RECORDS AND ORDER
      Docket                          Document                             Location of Proposed
 1
        No.                                                                       Redaction
 2   49        Reply to Opposition to Defendant Tod Sockman’s         Page 1; lines 15-16
               Motion to Dismiss Plaintiffs’ Second Amended
 3             Complaint
 4   51        Order Granting Defendant Tod Sockman’s Motion          Page 1; lines 12, 24
 5             to Dismiss Plaintiffs’ Second Amended Complaint        Page 3; lines 7

 6   52        Third Amended Complaint for Damages                    Page 1; lines 15-16, 26
                                                                      Page 2; lines 2, 3, 4, 7, 11
 7                                                                    Page 9; line 2
                                                                      Page 23; line 21
 8

 9   53        Defendant Tod Sockman’s Answer to Third                Page 1; lines 15-16
               Amended Complaint                                      Page 2; line 2
10
     57        Updated Joint Status Report                            Page 2; line 15
11                                                                    Page 3; line 13
12
     62        Joint Stipulation to Extend Deadline for Expert        Page 1; lines 15-16
13             Discovery

14   63        Order RE Joint Stipulation to Extend Deadline for      Page 1; lines 15-16
               Expert Discovery
15

16   64        Notice of Motion and Motion for Consolidation          Page 1; lines 9, 16-17

17   64-1      Memorandum of Points & Authorities in Support          Page 1; lines 9, 16-17

18   64-2      Declaration of Jesse Ortiz in Support                  Page 1; lines 9, 16-17
19
     64-3      Proposed] Order Re: Consolidation of Actions           Page 1; lines 9, 16-17
20
     65        Defendants’ Notice of Non-Opposition to Plaintiff’s Page 1; lines 15-16
21             Motion to Consolidate
22
     67        Stipulation And [Proposed] Order to Modify the         Page 1; lines 19-20
23             Pretrial Scheduling Order

24   70        Ex Parte Application for Order Shortening Time for     Page 1; lines 14-15
               Notice of Motion and Motion for Approval of            Page 2; lines 2, 10, 19, 22
25             Settlement and Compromise of Minor’s Claims;
               Memorandum of Points & Authorities in Support
26
27   70-1      Petition and Order for Appointment of Guardian Ad      Page 1; lines 14-15, 25
               Litem
28
                                                   5
                         JOINT STIPULATION TO REDACT COURT RECORDS AND ORDER
        Docket                              Document                             Location of Proposed
 1
          No.                                                                           Redaction
 2     70-2         Notice of Motion and Motion for Approval of             Page 1; lines 14-15
                    Settlement and Compromise of Minor’s Claims;            Page 2; line 5
 3                  Memorandum of Points & Authorities in Support
 4     70-3         Memorandum of Points & Authorities in Support of        Page 0; lines14-15
 5                  Motion for Approval of Settlement and                   Page 1; line 5
                    Compromise of Minor’s Claims
 6
       70-4         Declaration of Kevin Hughey In Support                  Page 1; lines 14-15, 28
 7
       70-5         Proof of Service                                        Page 1; lines 14-15
 8

 9     71           Petition and Order for Appointment of Guardian Ad       Page 1; lines 14-15, 25
                    Litem
10
       72           Notice of Motion and Motion for Approval of             Page 1; lines 14-15
11                  Settlement and Compromise of Minor’s Claims;            Page 2, line 5
12                  Memorandum of Points & Authorities in Support

13     72-1         Memorandum of Points & Authorities in Support of        Page 0; lines 14-15
                    Motion for Approval of Settlement and                   Page 1; line 5
14                  Compromise of Minor’s Claims
15
       72-2         Declaration of Kevin Hughey in Support                  Page 1; lines 14-15, 28
16
       72-3         Proof of Service                                        Page 1; lines 14-15
17
       74           Notice of Conditional Settlement                        Page 1; lines 23, 24
18

19     76           Order RE Petition for Appointment of Guardian Ad        Page 1; lines 14-15, 24
                    Litem
20

21

22          2.     The Court entering an order requiring the name of the plaintiff minor child be changed

23 to G. H. and changing the address of the plaintiff minor child to the applicable city and state where it

24 appears on the Court’s public docket.

25          3.     The Court entering an order permitting the parties to redact any instance in any publicly

26 filed document where the name and/or address of the plaintiff minor child are stated, but which instance
27 was inadvertently omitted from the list of 76 documents included in this Stipulation.

28
                                                         6
                               JOINT STIPULATION TO REDACT COURT RECORDS AND ORDER
 1         4.      The parties further agree to complete the redactions contemplated by this Stipulation
 2 within 30 days of the entry of an Order approving this Stipulation.

 3         5.      Plaintiffs’ counsel shall provide to Defendants’ counsel by email electronic copies of
 4 proposed redacted versions of those documents that were initially filed by Defendants for approval

 5 prior to submitting such redacted documents to the Court (whether electronically or otherwise). If

 6 Defendants’ counsel fail to respond to such an email inquiry within five (5) days of the date that it was

 7 sent, such failure to respond shall be conclusively deemed to constitute approval to submit such

 8 proposed redacted versions of the documents to the Court.

 9         SO STIPULATED.
10

11 DATED: February 11, 2019                              MOENIG LAW
12                                                       _/s/_ Christopher J. Moenig_
                                                         Christopher J. Moenig
13                                                       Attorney for Plaintiffs
14

15 DATED: February 11, 2019                              ANGELO, KILDAY & KILDUFF, LLP
16
                                                         ____/s/ Bruce A. Kilday____________
17                                                       BRUCE A. KILDAY
                                                         SEAN D. O’DOWD
18                                                       Attorneys for Defendants
19

20         IT IS SO ORDERED.
21

22 Dated: February 11, 2019

23

24

25                                                    Troy L. Nunley
                                                      United States District Judge
26
27

28
                                                        7
                              JOINT STIPULATION TO REDACT COURT RECORDS AND ORDER
